Citation Nr: 1500975	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  14-21 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder, and if so, whether entitlement to service connection is warranted.   

2. Entitlement to service connection for a heart disorder.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1952 to February 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied entitlement to the benefits currently sought on appeal.  

The Board remanded these issues in an August 2014 decision in order to schedule the Veteran for a videoconference hearing.  The Veteran was scheduled for a November 2014 hearing but he failed to appear.  The Veteran's August 2014 and November 2014 letters state that he would not attend the hearing but these letters did not provide good cause for why he would not attend the hearing.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).  

 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that the Veteran stated that he is currently in receipt of VA treatment for his back disorder and heart disorder, and he indicated these records may contain a statement regarding the etiology of his disorder(s).   Such records are not currently associated with the claims file.  A determination as to the merits of his service connection claim for a heart disorder and his petition to reopen the service connection claim for a back disorder cannot be rendered until the identified VA treatment records are associated with the record.   

In light of the above discussion, the TDIU claim must also be remanded as the outcome of the Veteran's service connection claims may impact his TDIU claim.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file the records of the Veterans VA treatment for his back and heart disorders, as identified in September 2012, March 2014 and September 2014 statements.  Evidently, the records would date since his current claim, (2012 and thereafter).  If records are unavailable, document the unavailability within the claims file. 

2. After reviewing the VA treatment records, conduct any necessary additional development regarding the heart disorder or back disorder.  Then, readjudicate the Veteran's claims, to include the determination of whether new and material evidence has been submitted to reopen the service connection claim for a back disorder.  If the benefits sought on appeal remain denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.     
   
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




